Citation Nr: 0921912	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  06-24 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increase in a 60 percent rating for 
residuals of prostate cancer since July 1, 2005.  


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel










INTRODUCTION

The Veteran had active service from February 1948 to February 
1970.  He received various decorations evidencing combat 
including the Combat Infantryman Badge and the Purple Heart 
Medal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 RO rating decision 
that proposed a reduction in the 100 percent rating that had 
been in effect for the Veteran's service-connected residuals 
of prostate cancer to 40 percent, effective July 1, 2005.  An 
April 2005 RO decision implemented the reduction.

The Board notes that the Veteran has not specifically argued 
as to the propriety of the reduction.  Rather, his 
contentions pertain to the evaluation of the severity of the 
condition since July 1, 2005.  

In May 2008, the Board remanded this appeal for further 
development.  A May 2009 RO decision increased the rating for 
the Veteran's service-connected residuals of prostate cancer 
to 60 percent, effective July 1, 2005.  Since that grant does 
not represent a total grant of benefits sought on appeal, the 
claim for increase remains before the Board.  AB v. Brown, 6 
Vet. App. 35 (1993).  

As noted in the Board's May 2008 remand, the Veteran has 
raised the issue of entitlement to service connection for 
emphysema.  That issue is not before the Board at this time 
and is referred to the RO for appropriate action.


FINDINGS OF FACT

The Veteran's residuals of prostate cancer are manifested by 
urinary incontinence requiring the use of an appliance or the 
wearing of absorbent materials which must be changed more 
than 4 times per day.  His residuals of prostate cancer have 
not been manifested by renal dysfunction.  


CONCLUSION OF LAW

The criteria for a rating in excess of 60 percent for 
residuals of prostate cancer have not been met.  38 U.S.C.A 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.115a, 4.115b, 
Diagnostic Codes 7527, 7528 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the Veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim, including what subset of the 
necessary information or evidence, if any, the claimant is to 
provide and what subset of the necessary information or 
evidence the VA will attempt to obtain.  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the Veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).

Recently, the United States Court of Appeals for Veterans 
Claims (Court) held in Vazquez-Flores v. Peak, 22 Vet. App. 
37 (2008), that for a claim for increased compensation, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flore, supra.  Further, under Vazquez, if the Diagnostic Code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, supra.

In this case, in a June 2008 letter, the RO provided notice 
to the Veteran regarding what information and evidence is 
needed to substantiate the claim for an increased rating for 
residuals of prostate cancer since July 1, 2005, as well as 
what information and evidence must be submitted by the 
Veteran, what information and evidence will be obtained by 
VA, and the need for the Veteran to advise VA of or submit 
any further evidence in his possession that pertains to the 
claim.  The June 2008 letter also advised the Veteran of how 
disability evaluations and effective dates are assigned, and 
the type of evidence which impacts those determinations.  The 
case was last readjudicated in May 2009.  

Additionally, the Board finds it pertinent that in several 
statements on appeal, the Veteran essentially discussed the 
schedular criteria for increased ratings for his claimed 
residuals of prostate cancer.  For example, in a June 2006 
statement, the Veteran specifically reported that he had 
painful urination problems resulting in four to five diaper 
changes daily.  He also stated that he needed a cystoscope 
for a possible urethra obstruction.  Additionally, in a May 
2005 statement, the Veteran reported that he had a urinary 
infection that was still bothering him and that he had to 
wear a diaper twenty-four/seven.  He also indicated that he 
had to place toilet paper or other absorbent material in the 
inside the diaper because he was unable to hit the toilet 
before an involuntary start of urination.  The Veteran 
referred to increasing prostate specific antigen (PSA) levels 
at that time as well.  The Board further notes that 
examinations for VA purposes dated in September 2004 and 
December 2008 discussed aspects of the schedular criteria for 
increased ratings for residuals of prostate cancer.  
Therefore, a remand for additional notification regarding 
criteria with which the Veteran is already quite familiar 
would serve no useful purpose.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include: the 
Veteran's service treatment records; post-service private 
treatment records; post-service treatment records from the 
121st General Hospital and 121st Combat Support Hospital; and 
examination reports for VA purposes.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified of and made 
aware of the evidence needed to substantiate this claim, the 
avenues through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the Veteran.  
As such, there is no indication that there is any prejudice 
to the Veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Sanders, supra.  Thus, any such error is harmless and does 
not prohibit consideration of these matters on the merits.  
See Conway, supra; Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes the following:  his contentions; 
service treatment records; post-service private treatment 
records; post-service treatment records from the 121st 
General Hospital and 121st Combat Support Hospital; and 
examination reports for VA purposes.  Although the Board has 
an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the Veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  The 
Board interprets reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability.  See 38 C.F.R. § 4.2.  
Any reasonable doubt regarding the degree of disability will 
be resolved in favor of the claimant.  38 C.F.R. § 4.3.  
Where there is a question as to which of two evaluations 
apply, the higher of the two will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  38 C.F.R. § 4.7. The Board will 
evaluate functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity.  See 38 C.F.R. § 4.10.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  A recent decision of the Court has held that in 
determining the present level of disability for any increased 
evaluation claim, the Board must consider the application of 
staged ratings.  See Hart v. Mansfield, No. 05-2424 (U.S. 
Vet. App. Nov. 19, 2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  In Fenderson v. West, 12 Vet. 
App. 119 (1999), it was held that the rule from Francisco 
does not apply where the appellant has expressed 
dissatisfaction with the assignment of an initial rating 
following an initial award of service connection for that 
disability.  Rather, from the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  

The RO has rated the Veteran's residuals of prostate cancer 
under Diagnostic Codes 7527 and 7528.  Under Diagnostic Code 
7527, prostate gland injuries, infections, hypertrophy, or 
postoperative residuals are rated as voiding dysfunction or 
urinary tract infections, whichever is predominant.  38 
C.F.R. § 4.115b.  

The Board notes that the more appropriate diagnostic code, 
however, is Diagnostic Code 7528, which pertains to malignant 
neoplasms of the genitourinary system and provides for up to 
a 100 percent disability rating.  It also provides that 
following the cessation of surgical, X-ray, antineoplastic 
chemotherapy or other therapeutic procedure, the rating of 
100 percent shall continue with a mandatory VA examination at 
the expiration of six months.  38 C.F.R. § 4.115b.  Any 
change in evaluation based upon that or any subsequent 
examination shall be subject to the provisions of 38 C.F.R. § 
3.105(e).  If there has been no local reoccurrence or 
metastasis, the disability is to be rated on residuals such 
as voiding dysfunction or renal dysfunction, whichever is 
predominant.  Only the predominant area of dysfunction is to 
be considered for rating purposes to avoid violating the rule 
against the pyramiding of disabilities.  38 C.F.R. §§ 4.14, 
4.115a.  

The Veteran was assigned an initial 100 percent rating for 
residuals of prostate cancer from January 7, 2004 to June 30, 
2005.  In an April 2005 RO decision, following a September 
2004 genitourinary examination report for VA purposes, and a 
November 2004 rating action proposing reduction, the rating 
for the Veteran's service-connected residuals of prostate 
cancer was reduced to 40 percent, effective July 1, 2005.  A 
May 2009 RO decision increased the rating for the Veteran's 
service-connected residuals of prostate cancer to 60 percent, 
effective July 1, 2005.  The Board notes that the Veteran has 
not specifically argued as to the propriety of the reduction 
implemented by the RO.  Rather, his contentions pertain to 
the evaluation of the severity of the condition since July 1, 
2005.  

The Veteran has not had any active malignancy since July 1, 
2005.  38 C.F.R. § 4.115b.  As the Veteran has not had any 
active malignancy since that time, the Board finds that an 
assignment of a 100 percent disability rating under 
Diagnostic Code 7528 for the Veteran's residuals of prostate 
cancer would not be appropriate at any point since July 1, 
2005.  Accordingly, his disability will be rated on residuals 
such as voiding dysfunction or renal dysfunction.  

Voiding dysfunction is rated under the three subcategories of 
urine leakage, urinary frequency, and obstructed voiding.  38 
C.F.R. § 4.115a.

Evaluation under urine leakage involves ratings ranging from 
20 to 60 percent and contemplates continual urine leakage, 
post-surgical urinary diversion, urinary incontinence, or 
stress incontinence.  When these factors require the use of 
an appliance or the wearing of absorbent materials which must 
be changed more than four times per day, a 60 percent 
evaluation is warranted.  When there is leakage requiring the 
wearing of absorbent materials which must be changed two to 
four times per day, a 40 percent disability rating is 
warranted.  A 20 percent rating contemplates leakage 
requiring the wearing of absorbent materials which must be 
changed less than two times per day.  38 C.F.R. § 4.115a.  

Urinary frequency encompasses ratings ranging from 10 to 40 
percent.  A 40 percent rating contemplates a daytime voiding 
interval less than one hour, or awakening to void five or 
more times per night.  A 20 percent rating contemplates 
daytime voiding interval between one and two hours, or 
awakening to void three to four times per night.  A 10 
percent rating contemplates daytime voiding interval between 
two and three hours, or awakening to void two times per 
night.  38 C.F.R. § 4.115a.  

Finally, obstructed voiding entails ratings ranging from 
noncompensable to 30 percent.  A 30 percent rating 
contemplates urinary retention requiring intermittent or 
continuous catheterization.  A 10 percent rating contemplates 
marked obstructive symptomatology (hesitancy, slow or weak 
stream, decreased force of stream) with any one or 
combination of the following:  (1) post-void residuals 
greater than 150 cubic centimeters (cc's); (2) uroflowmetry; 
markedly diminished peak flow rate (less than 10 cc's per 
second); (3) recurrent urinary tract infections secondary to 
obstruction; (4) stricture disease requiring periodic 
dilatation every two to three months.  A noncompensable 
rating contemplates obstructive symptomatology with or 
without stricture disease requiring dilatation one to two 
times per year.  38 C.F.R. § 4.115a.  

Urinary tract infections requiring drug therapy, one to two 
hospitalizations per year and/or requiring intermittent 
intensive management warrant a 10 percent evaluation.  A 30 
percent rating is warranted for recurrent symptomatic 
infections requiring drainage/frequent hospitalization 
(greater than two times per year), and/or requiring 
continuous intensive management.  Where urinary tract 
infections result in poor renal function, the disability is 
to be evaluated as poor renal function.  38 C.F.R. 
§ 4.115a.  

Renal dysfunction manifested by constant or recurring albumin 
with hyaline and granular casts or red blood cells, or 
transient or slight edema or hypertension at least 10 percent 
disabling under diagnostic code 7101 warrants a 30 percent 
evaluation. Renal dysfunction resulting in albuminuria with 
some edema, or definite decrease in kidney function, or 
hypertension at least 40 percent disabling under diagnostic 
code 7101 warrants a 60 percent evaluation.  Renal 
dysfunction manifested by persistent edema and albuminuria 
with BUN 40 to 80mg%, or creatinine 4 to 8mg%, or generalized 
poor health characterized by lethargy, weakness, anorexia, 
weight loss, or limitation of exertion, warrants an 80 
percent evaluation.  Finally, renal dysfunction that requires 
regular dialysis, or precludes more than sedentary activity 
from one of the following: persistent edema and albuminuria; 
or BUN more than 80mg%; or creatinine more than 8mg%; or 
markedly decreased function of kidney or other organ systems, 
especially cardiovascular, warrants a 100 percent evaluation.  
38 C.F.R. § 4.115a.

The medical evidence associated with the claims file does not 
reflect that the Veteran has experienced renal dysfunction 
since July 1, 2005.  The Veteran has experienced some urinary 
tract infections, but he is not entitled to a rating higher 
than 30 percent under the criteria for rating urinary tract 
infections, as he has not been shown to have poor renal 
function.  38 C.F.R § 4.115a.  Accordingly, the Board 
concludes that voiding dysfunction is the Veteran's 
predominant post-operative complaint.  

An August 2004 treatment report from 121st General Hospital 
related an assessment that included a urinary tract 
infection.  

A September 2004 genitourinary examination report for VA 
purposes noted that the Veteran was treated for prostate 
cancer by cryosurgery at the Asian Medical Center in 2003.  
It was noted that the Veteran presented with his medical 
records and lab results from the 121st General Hospital and 
the Asian Medical Center.  The examiner reported that the 
Veteran had documented evidence of a urinary tract infection 
in August 2004 and that he had moderate voiding difficulty 
(residual urine).  The examiner stated that the Veteran was 
able to void spontaneously without any catheterization.  The 
examiner noted that the Veteran complained of impotence.  The 
examiner reported that the Veteran's blood pressure was 
140/70 and that he was well nourished.  It was noted that the 
Veteran's PSA was 2.96 ng/ml and that it had been 1.66 ng/ml 
in June 2004.  The examiner noted that a urinalysis/blood 
chemistry at 121st General Hospital was within normal limits 
in August 2004.  The examiner stated that the Veteran would 
need to follow up on his prostate cancer with a PSA check-up, 
physical examination, and imaging studies.  It was noted that 
the Veteran was prescribed Doxazosin for relief of his 
voiding symptoms.  

Private treatment records and treatment records from the 
121st General Hospital dated from May 2005 to November 2006 
show that the Veteran was treated for disorders including 
genitourinary problems.  

A May 2005 treatment entry from 121st General Hospital noted 
that the Veteran had a history of prostate cancer, status 
post cryosurgery.  It was reported that the Veteran 
complained of frequent urination of twenty times a day that 
had occurred since surgery.  The assessment was urinary tract 
infection.  A June 2005 laboratory report from that facility 
related a PSA level of 2.86 ng/mg.  The Veteran's urine 
protein was negative.  

A statement from C. S. Kim, M.D., received in June 2005, 
noted that the Veteran had problems of prostate cancer and 
the need to rule out a urinary tract infection.  Dr. Kim 
stated that the Veteran was diagnosed with prostate cancer in 
August 2003 and that he was treated with Casodex and 
cryosurgery in November 2003.  Dr. Kim indicated that the 
Veteran presently had intermittent urinary tract infections 
and that his prostate-specific antigen (PSA) was 3.14.  It 
was noted that the Veteran was undergoing some management for 
urinary tract infections and for an elevated PSA.  

A January 2006 report from 121st General Hospital indicated a 
PSA reading of 5.14 and noted that such was considered a high 
reading.  Another June 2006 treatment entry from such 
facility related an assessment of prostate cancer and benign 
prostatic hypertrophy.  A June 2006 entry indicated an 
assessment of prostate cancer, benign prostatic hyperplasia, 
and a urinary tract infection.  

A June 2006 statement from Dr Kim reported that the Veteran 
had been seen for a follow-up visit in connection with his 
prostate cancer surgery.  Dr. Kim stated that the Veteran 
still wore an absorbent diaper twenty-four hours daily which 
needed to be changed five or more times a day.  Dr. Kim 
reported that the Veteran urinated so frequently (20 or more 
times daily) that he was unable to sleep at night until 
falling asleep from exhaustion at three or four in the 
morning.  It was also reported that the Veteran had suffered 
three urinary infections since his surgery.  

A November 2006 treatment report from W. Choi, M.D., noted 
that the Veteran was admitted with a urinary tract infection.  
The diagnosis was urosepsis.  

A December 2006 examination report for VA purposes did not 
refer to the Veteran's residuals of prostate cancer.  

Private treatment records and records from the 121st General 
Hospital and 121st Combat Support Hospital, dated from April 
2007 to October 2008, refer to continuing treatment.  

An April 2007 radiological report the Asian Medical Center 
indicated a conclusion of active bone lesions in the thoracic 
spine and lumbar spine: degenerative changes rather than 
metastasis; diagnosis: combined metastatic lesion; and mild 
active bone lesions in the left shoulder, left foot, and left 
knee: degenerative change, most likely.  

December 2007 laboratory reports from 121st Combat Support 
Hospital (over three days) indicated blood urea nitrogen 
(BUN) of 19 or less mg/dl and creatinine levels of 1.2 or 
less mg/dl.  The Veteran's protein was negative on the first 
report and was not reported on the second and third reports.  

A December 2008 examination report for VA purposes noted that 
the Veteran was seen for a VA physical in November 2008.  The 
examiner indicated that the Veteran was wearing diapers for 
urge incontinence and that he had been prescribed Vesicare to 
relieve his symptoms.  The examiner stated that the Veteran's 
recent urine cytology and PSA level were negative for 
malignancy and 0.04 ng/ml, respectively.  The examiner stated 
that his recommendation was to follow-up with serial PSA 
checks and a cystoscopy check-up in the future.  

The Board observes that the medical evidence supports the 
current 60 percent rating for the Veteran's residuals 
prostate cancer since July 1, 2005.  As noted above, the 
medical evidence indicates that voiding dysfunction is the 
Veteran's predominant post-operative complaint.  The Board 
observes that the Veteran is already in receipt of the 
maximum 60 percent rating allowed for voiding dysfunction 
pursuant to 38 C.F.R. § 4.115a.  The Veteran has not been 
shown to have renal dysfunction and he is not entitled to a 
rating in excess of 30 percent under the criteria for urinary 
tract infections, as he has not been shown to have poor renal 
function.  38 C.F.R. § 4.115a. Therefore, the Board finds 
that the requirements for a rating in excess of 60 percent 
under 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Codes 7527, 
7528, are not met.  

Thus, for the reasons set forth above, the Board finds that a 
rating in excess of 60 percent since July 1, 2005, is not 
warranted for the Veteran's residuals of prostate cancer.   

The Board has also considered whether the record raises the 
matter of extraschedular ratings under 38 C.F.R. § 
3.321(b)(1) (2008).  The evidence does not reflect that the 
Veteran's residuals of prostate cancer, alone, have caused 
marked interference with employment (i.e., beyond that 
already contemplated in the assigned rating), or necessitated 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
Based on the foregoing, the Board finds that referral for 
consideration of assignment of extra-schedular ratings is not 
warranted.  38 C.F.R. § 3.3219(b)(1).  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  





ORDER

An increase in a 60 percent rating for residuals of prostate 
cancer for the period since July 1, 2005, is denied.  





____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


